Case 2020CV000283 Document 8 Filed 05-15-2020 Page 1 of 13

STATE OF WISCONSIN CIRCUITCOURT WASHINGTON COUNTY

 

THOMAS L. SHELBY and

JUDY SHELBY,

3396 Caleb Court Case No.
West Bend, W! &3080,

Plaintiffs,
SUMMONS

Case Code: 30107,

 

FILED

05-15-2020

Clerk of Circuit Court
Washington County, Wi
2020CV000233

Honorable Sandra J.
Glernoth

Branch 4

HUMANA WISCONSIN HEALTH Personal injury—Other

ORGANIZATION INSURANCE
CORPORATION,

N19w24133 Riverwood Drive, Sulte 300
Waukesha, Wi 53188-1145,

UNITEDHEALTHCARE OF WISCONSIN, INC.
W1030-1000 10701 West Research Drive
Wauwatosa, Wi 53226-0649, .

and

SYLVIA MATHEWS BURWELL,

Secretary of the Department

of Health and Human Services,

MEDICARE PART A AND MEDICARE PART B,
clo US Attorney's Office

617 East Wisconsin Avenue, Room 530
Milwaukee, Wi 63202-4509,

Involuntary Plaintiffs,
ve.

WALMART, INC.,

702 South West 8 Street

Bentonville, AR 72716

clo CT Corporation System, registered agent
301 South Bedford Street, Suite 1

Madison, Wi 53703,

Case 2:20-cv-00929 Filed 06/19/20 Page 1of13 Document 1-2
Case 2020CV000233 Document 8 Filed 05-15-2020

WAL-MART ASSOCIATES, INC.,

702 South West 8" Street

Bentonville, AR 72716,

clo CT Corporation System, registered agent
301 South Bedford Street, Suite 1

 
       
   
      
  

WAL-MART REAL ESTATE BUSINESS TRUST,
702 South West 8” Street

M/S #0555 Tax Department

Bentonville, AR 72716,

clo CT Corporation System, registered agent
8040 Excelsior Drive, Suite 200
Madison, Wi 53717,

CLAIMS MANAGEMENT, INC.

922 West Wainut Street

Rogers, AR 72756,

cio CT Corporation System, registered agent
301 South Bedford Street, Suite 1

Madison, Wi 53703,

Defendants.

Page 2 of 13

 

THE STATE OF WISCONSIN

To each person named above as a defendant:

YOU ARE HEREBY NOTIFIED that the plaintiff above named has filed a lawsuit
or other lega! action against you. The Complaint, which is attached, states the nature

and basis of the legal action.

Within forty-five (45) days of receiving this Summons, you must respond with a
written Answer, as that term is used In Chapter 802 of the Wisconsin Statutes, to the
Complaint. The Court may reject or disregard an Answer that does net follow the
requirements of the statutes. The Answer must be sent or delivered to the Court,

whose address Is:

C8SC°2720-TV-00929 —Fireceerre/28— Page 2of13 -Beerment 1-2 — —
Case 2020CV000233 . Document 8 Filed 05-15-2020 Page 3 of 13

Washington County Courthouse
484 Rolfs Avenue
West Bend, Wi 53090

and to plaintiffs attomey, whose address is:

O'Meara Law Firm, LLC

124 East Sumner Street

P.O. Box 270468

Hartford, Wisconsin 53027-0468

You may have an attomey help or represent you.

If you do not provide a proper Answer within forty-five (45) days, the Court may
grant judgment against you for the award of money or other legal action requested in
the Complaint, and you may lose your right to object to anything that is or may be
incorrect in the Complaint. A judgment may be enforced as provided by law. A
judgment awarding money may become a lien against any real estate you own now or
in the future, and may also be enforced by gamishment or seizure of property.

Dated: May 15, 2020

O'MEARA LAW FIRM, LLC
Attorneys for Plaintiffs

BY: Electronically signe
Timothy J. Algle
State Bar No. 1012418

  

P.O. ADDRESS:

124 East Sumner Street

P.O, Box 270468 .

Hartford, Wi 53027-0468
Tele: (262) 673-7700 ‘

Fax: (262) 673-7087

Case 2:20-cv-00929 Filed 06/19/20 Page 3 0f13 Document 1-2
Case 2020CV000233 Document 8 Filed 05-15-2020 Page 4 of 13

STATE OF WISCONSIN CIRCUITCOURT WASHINGTON COUNTY

 

THOMAS L. SHELBY and
JUDY SHELBY,

3396 Caleb Court

West Bend, Wi 53090,

Plaintiffs,
and

HUMANA WISCONSIN

HEALTH ORGANIZATION INSURANCE
CORPORATION,

N19W24133 Riverwood Drive, Suite 3300
Waukesha, WI 53188-1145,

UNITEDHEALTHCARE OF WISCONSIN, INC.
W1030-1000 10701 West Research Drive
Wauwatosa, Wi 3226-06449,

SYLVIA MATHEWS BURWELL, -

Secretary of the Department of

Health and Human Services,

MEDICARE PART A AND MEDICARE PART B
clo US Attorney's Office

617 East Wisconsin Avenue, Room 830
Milwaukee, Wi 53202-4508,

Involuntary Plaintiffs,
va.

WALMART, INC.,

702 South West 8 Street

Bentonville, AR 72716

clo CT Corporation System, registered agent
301 South Bedford Street, Sulte 1

Madleon, Wi 63703,

 

CASE 2720-TV-009 25 Fret b6te/20—-Page 4-cFt+3—_Deeumert+2— —_—_—___—_-_.

Case No.

COMPLAINT
Case Code: 30107,

 

FILED

05-15-2020

Clerk of Circult Court
Washington County, WI
2020CV000233

Honorable Sandra J.
Glernoth

Branch 4

Personal Injury—Other
Case 2020CV000233 Document 8 Filed 05-15-2020

WAL-MART ASSOCIATES, INC.,

702 South West 8" Street

Bentonville, AR 72716,

clo CT Corporation System, registered agent
301 South Bedford Street, Suite 1

Madison, Wi 53703,

WAL-MART REAL ESTATE BUSINESS TRUST,
702 South West 8" Street

M/S #0656 Tax Department

Bentonville, AR 72716,

clo CT Corporation System, registered agent
8040 Excelsior Drive, Suite 200

Madison, Wi 53717,

CLAIMS MANAGEMENT, INC.

922 West Walnut Street

Rogers, AR 72756,

clo CT Corporation System, registered agent
301 South Bedford Street, Suite 1

Madison, Wi 63703,

Defendants.

Page 5 of 13

 

‘NOW COMES, the Plaintiffs, Thomas L. Shelby and Judy Shelby, by their
attomeys, O'Meara Law Firm, LLC, by Attomey Timothy J. Algiers, as and for their
claims for relief against the above-named Defendants, alleges and shows to the Court

as follows:

|, PARTIES

1. That the Plaintiffs, Thomas L. Shelby and Judy Shelby, are adult residents
of Washington County, Wisconsin, with a home address of 3386 Caleb Court, West

Bend, Wisconsin 53080.

Case 2:20-cv-00929 Filed 06/19/20 Page 5of13 Document 1-2
Case 2020CV000233 Documents Filed 05-15-2020 Page 6 of 13

2. That, the Involuntary Plaintiff, Humana Wisconsin Health Organization
insurance Corporation, is a Wisconsin corporation, with its home office and principal
place of business located at N19W24133 Riverwood Drive, Suite 300, Waukesha,
Wisconsin 53188-1145, Is and was at all times material hereto, engaged in the
business, among other things, of writing health Insurance policies in the State of
Wisconsin. Said Involuntary Plaintiffs registered agent for service of process is
Corporation Service Company, 8040 Excelsior Drive, Suite 400, Madison, Wisconsin
53717. Said Involuntary Plaintiff issued a policy of health insurance to the Plaintiffs,
Judy Shelby and Thomas L. Shelby, and, upon information and belief, has paid medical
bills incurred by the Plaintiff, Thomas L. Shelby, as a result of the incident described
herein and may have a subrogation claim relating to those payments.

3. That, at the present time, the Involuntary Plaintiff, UnitedHealthcare of
Wisconsin, Inc., is a domestic corporation, with its home office and principal piace of
business located at W1030-1000 10701 West Research Drive, Waukesha, Wi 53226-
0649, and is and was at all times material hereto, engaged in the business, among
other things, of writing health insurance policies in the State of Wisconsin. Said
Involuntary Plaintiffs registered agent for service of process is CT Corporation System,
301 South Bedford Street, Suite 1, Madison, Wisconsin 53703. Said Involuntary
Plaintiff issued a policy of health insurance to the Plaintiff, Thomas L. Shelby, and, upon
information and belief, has paid medical bills incurred by the Plaintiff, Thomas L. Shelby,
as a result of the accident described herein and may have a subrogation claim relating
to those payments.

—— Case 2:20+cv-00929 Filed 06/19/20 Page 6of13 Document 1-2
Case 2020CV000233 Document8 ‘Filed 05-15-2020 Page 7 of 13

4, That, at the present time, the involuntary Plaintiff, Syivia Mathews Burwell,
Secretary of the United States Department of Health and Human Services, has
oversight responsibility for the Centers for Medicare & Medicaid Services ("CMS"), the
centers responsible for administering the federal Medicare program. Upon information
and belief, the Medicare program paid health claims on behalf of the Plaintiff, Thomas L.
Shelby, for medical care and services rendered as a result of the accident which is the
subject of this case. Pursuant to 42 U.S.C. Section 1395(b)(2), Medicare is entitled to
reimbursement for related paid claims, related to this lawsuit, if said Plaintiff recovers
through settlement or judgment. Plaintiff asserts no claim against the United States, its
agencies or employees.

5. That, the Defendant, Walmart, Inc., is a foreign corporation, with its
principal place of business located at 702 SW 8* Street, Bentonville, Arkansas 72716.
Said Defendant's registered agent for service of process is CT Corporation System, 301
South Bedford Street, Suite 1, Madison, WI 53703.

6. That, upon information and belief, at all times material, Waimart, Inc., did
substantial and not isolated business in Wisconsin and was the owner and operator of
the Walmart, Inc. Store #2658, located at 1515 West Paradise Drive, West Bend, WI
53095, and was responsible for the operation, inspection, repair, maintenance and
upkeep of said store.

7. That, upon information and belief, Wal-Mart Associates, Inc., is a foreign
corporation, with its principal place of business located at 702 SW 8" Steet,
Bentonville, Arkansas 72716. Said Defendant's registered agent for service of process

is CT Corporation System, 301 South Bedford Street, Suite 1, Madison, Wi 53703.
4

Case 2:20-cv-00929 Filed 06/19/20 Page 7 of 13 Document 1-2
Case 2020CV000233 Document 8 Filed 05-15-2020 Page & of 13

8. That, upon information and belief, at all times material, Wal-Mart
Associates, Inc., did substantial and not isolated business in Wisconsin and was the
owner and operator of the Walmart, Inc. Store #2658, located at 1515 West Paradise
Drive, West Bend, Wi 53095, and was responsible for the operation, inspection, repair,
maintenance and upkeep of said store.

9. That, upon information and belief, Wal-Mart Real Estate Business Trust, is
a foreign corporation, with its principal place of business located at 702 SW 8" Street,
M/S #0555 Tax Department, Bentonville, AR 72716-0555. Said Defendant's registered
agent for service of process is CT Corporation System, 8040 Excelsior Drive, Suite 200,
Madison, WI 53717.

10. That, upon information and belief, at all times material, Wal-Mart Real
Estate Business Trust, did substantial and not isolated business in Wisconsin and was
the owner and operator of the Walmart, Inc. Store #2658, located at 1515 West
Paradise Drive, West Bend, Wi 53095, and was responsible for the operation,
inspection, repair, maintenance and upkeep of said store

11. That, the Defendant, Claims Management, Inc., is a foreign corporation
with its home office and principal place of business located at 922 West Walnut Street,
Rogers, Arkansas 72756, and is and was at all times material hereto, engaged in the
business, among other things, of writing premises liability or general business liability
insurance in the State of Wisconsin. At all relevant times, said Defendant had in effect
a General Business Liability insurance policy, insuring the Defendant, Walmart, Inc., in
the State of Wisconsin. Said Defendant's registered agent for service of process is CT

Corporation System, 301 South Bedford Street, Suite 1, Madison, WI 53703. Said
5

—_—— —€ase 2:20-cv-00929 Filed 06/19/20 Page 8-of 13 Document 1-2
Case 2020CV000233 Document 8 Filed 05-15-2020 Page 9 of 13

Defendant-insurer is a proper party to this action by virtue of Section 632.24 of the
Wisconsin Statutes.
ll, PLAINTIFFS’ FIRST CLAIM FOR RELIEF
COM W NEGLI CE

12. Reallege and incorporate by reference the allegations contained in
paragraphs 1 through 11, above.

13. That, on or about May 25, 2019, the Plaintiff, Thomas L. Shelby, was
walking into the Walmart, Inc. Store #2658, located at 1515 West Paradise Drive, West
Bend, Wi 53095, when he caught his foot on a bunched up area of the carpeting and he
tripped and fell.

14. That, the aforesaid Defendants, Walmart, Inc., Wal-Mart Associates, Inc.
and/or Wal-Mart Real Estate Business Trust (hereinafter referred to as “Walmart*), as
owners of said commercial building, were negligent in the operation, inspection, repair,
maintenance and upkeep and repair of the Walmart, Inc. Store #2658 where Plaintiff,
Thomas L. Shelby, was injured, in, but not limited to, the following ways:

A. Failing to maintain the entrance rugs;

B Failure to repair or otherwise make safe said unsafe floor condition,

C. Failure to wam of said unsafe floor condition; and
D

Failure to train employees to report and/or remedy unsafe conditions in
said store.

15. That, the foregoing allegations constituted negligence on the part of the
Defendants, and as a resutt of said negligence, the Plaintiff, Thomas L. Shelby, suffered
severe injuries to his limbs, hips and trunk, he suffered the loss of two teeth, along with

Case 2:20-cv-00929 Filed 06/19/20 Page 9 of13 Document 1-2
Case 2020CV000233 ODocument& Filed 05-15-2020 Page 10 of 13

other physical injuries, and incurred past and future medical expenses, pain, suffering
and disability all to his damages in an amount to be determined by the jury.

INTIFES’ SECOND
COMMO NEGLIG

16. Reallege and incorporate by reference the allegations contained in
paragraphs 1 through 15, above.

17. That, the Plaintiff, Judy Shelby, as spouse of the Plaintiff, Thomas L.
Shelby, has sustained, also as a result of said negligence of said Defendants-Walmart,
injury and damages in the loss of society and companionship of her spouse, Thomas L.
Shelby.

e LIE
(SAFE PLACE LAW)

18. Reallege and incorporate by reference the allegations contained in
paragraphs 1 through 17, above.

19. That, said Defendant-Waimart's facility, located at the above-stated
Hartford address, was a “place of employment’ within the meaning of Section
101.01(11), Wisconsin Statutes.

20. That, on or about May 25, 2019, the Plaintiff, Thomas L. Shelby, was
lawfully on the premises of sald facility, and was a “frequenter” within the definition of
Section 101.01(6), Wisconsin Statutes.

21. That, on or about May 25, 2019, on information and belief, ail of the
Defendants-Walmart, were the “owners” of said facility as defined by Section
401.01(10), Wisconsin Statutes.

oo “€ase 2:20-cv-00929 Filed O64 920—RPage 10 of 13 Document 1-2
Case 2020CV000233 Document6 * Filed 05-15-2020 Page 11 of 13

22. That, on information and belief, all of the Defendants-Walmart, were at all
relevant times the “employers,” which at all times was located and conducted business
at said location (place of employment), within the meaning of Section 101.01(4),
Wisconsin Statutes.

23. That, under Section 101.01, et. sec. of the Wisconsin Statutes, otherwise
known as the “Safe Place Law,” said Defendants-Walmar,, owed a duty to furnish a
place of employment which shall be safe for the employees therein and for frequenters
thereof...and to do every other thing reasonably necessary to protect the life, health,
safety, and welfare of such employees and frequenters. Further, said Defendants-
Walmart had a duty to construct, repair or maintain such place of employment, and to
render the same safe.

24. That, the aforementioned unsafe condition with respect to the bunched-up
entrance rug, constituted an unsafe condition affecting the premises, in that the
premises were not maintained in a manner which served to render the same safe.
Further, all methods in place resulted in an unsafe condition whereby the bunched-up
entrance rug upon which said Plaintiff tripped and fell was not property maintained or
kept in an orderly condition, and that under the circumstances in this case, said
Defendants-Walmart, had either actual or constructive notice of the dangerous
conditions and failed to take steps to render said conditions safe. ,

25. That, the acts or omissions of said Defendant-Walmart constituted a
failure with respect to the duties under said Safe Place Law, and as such, said

Defendants-Walmart was negligent per se.

Case 2:20-cv-00929 Filed 06/19/20 Page 11 o0f13 Document 1-2
Case 2020CV000233 Documents Filed 05-15-2020 Page 12 of 13

26. That, as a result of said negligence, the Plaintiff, Thomas L. Shelby,
tripped and fell on a bunched-up entrance rug, causing the aforementioned injuries and
damages.

{ : Cc
(SAFE PLACE LAW)

27. Reallege and incorporate by reference the allegations contained in
paragraphs 1 through 26, above.

28. That, the Plaintiff, Judy Shelby, as spouse of the Plaintiff, Thomas L.
Shelby, has sustained, also as a result of said violation of the Safe Place Law
(negligence per se) of said Defendants-Walmart, injury and damages in the loss of
society and companionship of her spouse, Thomas L. Shelby.

29. That, the Defendant, Claims Management, Inc., as insurer of the
Defendants-Walmart, is also fable for said injuries and damages to the Plaintiffs caused
by the negligence of said Defendants-Walmart, as set forth in the First, Second, Third
and Fourth Claims for Relief.

WHEREFORE, the Plaintiffs, Thomas L. Shelby and Judy Shelby, by their
attomeys, O'Meara Law Firm, LLC, by Attomey Timothy J. Algiers, hereby demand
judgment against the Defendants, Walmart, Inc., Wal-Mart Associates, Inc., Wal-Mart
Real Estate Business Trust and Claims Management, Inc., jointly and severally, for an
amount of money which will fairly and reasonably compensate them for their injuries
and damages, together with costs, disbursements, statutory attorney fees and such
other and further relief as the Court shall deem just and equitable.

“'- Gase 2:20-ev-00929 Filed 064920. Raget2of132 Document 1-2
Case 2020CV000233 Document8

Filed 05-15-2020 Page 13 of 13

Dated at Hartford, Wisconsin, this 15th day of May, 2020.

O'MEARA LAW FIRM, LLC
Attomeys for the Plaintiffs,
Thomas L. Shelby and Judy Shelby

By: ical Ti Algie
Timothy J. Algiers —-

State Bar No. 1012418

PLAINTIFFS HEREBY DEMAND A JURY OF 12 PERSONS.

PO ADDRESS:

O'Meara Law Fim, LLC

PO Box 270468

Hartford, Wi 53027-0468

(262) 673-7700

Fax: (262) 673-7087

Emall: algiers@omearalawfirm.com

10

Case 2:20-cv-00929 Filed 06/19/20 Page 13 of 13 Document 1-2
